WELCH, J.
(dissenting). I cannot agree with the majority that a boy past twelve years of age is necessarily “a child of tender years” as that expression is uséd in a contest between parents over custody of minor children. That rule is here applied and made the con*323trolling rule in reversing the trial court.
Perhaps no one can say just when a son ceases to be “a child of tender years,” but I find no case where it has heretofore been held that such expressions applied to a boy past twelve. In California it was once contended that this expression or this classification should apply to a boy “now past ten years of age.” The Court of Appeals denied that contention as shown by both syllabus rule and opinion, and the Supreme Court denied a rehearing. Russell v. Russell, 20 Cal. App. 457, 129 P. 467.
I think the trial court’s order for divided custody should be affirmed and not reversed for any of the reasons stated and relied upon in the majority opinion. The minor son is now aged twelve years and two months. The trial judge had the parties before him and doubtless observed their attitude towards the boy and his towards each of them. It is clear to me the trial judge had in mind two points: (1) A desire to preserve to this boy both a father and mother, if possible, and sought to promote that purpose by divided custody. (2) It is apparent the trial court concluded it would be for the best interest of the boy to spend two months with his father during the summer school vacation period.
The trial court may have been right on both points, that is, it might work out well in this case to preserve and promote a father and son relationship by their spending some time together; too, it might actually work out for the best interest of the child to .experience this divided custody at this period in his life. At any rate, the trial court so found and I would affirm, having in mind, of course, that at any time this plan of the trial court fails to work out profitably for the boy the trial court may change it.
In numerous cases we have approved the trial court’s judgment fixing division of custody of minor children between- parents. See Clark v. Clark, 177 Okla. 542, 61 P. 2d 28, and Seddicum v. Seddicum, 167 Okla. 420, 30 P. 2d 156, where in each case custody to the father during school vacation period was approved, although ás in this case the father had been found guilty of extreme cruelty and gross neglect of duty and other misconduct justifying divorce. Divided custody was also approved in Mattox v. Mattox, 129 Okla. 301, 264 P. 898, and Copeland v. Copeland, 58 Okla. 327, 159 P. 1122. In the Clark Case and in the Copeland Case, supra, this court recognized the rule that such judgment for divided custody should not be reversed unless clearly against the weight of the evidence. In the Seddicum Case and the Mattox Case, supra, this court recognized the companion rule, according to the trial court a wide discretion in fixing divided custody for the best interest of the child and holding that such divided custody judgment should not be reversed unless found to be an abuse of the court’s discretion. The majority opinion here reaches no conclusion that the judgment for divided custody was clearly against the weight of the evidence, and could not do so. In fact, there was but scant evidence on the particular point, the trial court apparently reaching its conclusion largely, if not entirely, from observing and hearing the testimony of the parents as to their differences one with the other, and as to their desires and intentions with reference to the child. Likewise, the majority opinion does not reach the conclusion that the trial court here was guilty of abuse of discretion, nor could the majority so find from the record, as I view it. I think the majority opinion is in serious error in merely substituting the belief or judgment of this court for the studied conclusion of the trial judge on this important matter of division of custody, without any conclusion here either that the trial court judgment was clearly against the weight of the evidence, or that the trial judge was guilty of an abuse of discretion.
It is true we reversed division of cus*324tody in the Holdeman Case cited, but there it appears the determination was dictated largely by the tender age of the child. The minor daughter there involved was three years old.
I think undoubtedly the controlling legal philosophy is that in some cases and under some circumstances, well considering the age of the child, divided custody might be highly desirable for the best interest of the child, while in other cases such divided custody would not at all be indicated as best for the child’s interest, and in any such case there should be but one rule of law and that is to determine as nearly as may be what would be for the best interest of that child in that case.
In my judgment the majority opinion is further in error and is uncertain as to the attitude of this court, in that the trial court is encouraged as the child grows older, if circumstances are such as to justify, to enter an order dividing his custody between his parents. That is what the trial court has already done, and it is reversed in the manner stated by the majority.
Surely the better rule would be to approve the divided custody which the trial court has already found to be justified by the circumstances and found to be for the best interest of the boy. Thus a test could be had of the court’s effort to best provide for this boy; with continuing authority as pointed out in the majority opinion for the trial court to make any future modification indicated to be necessary.
If division of custody here does work well and is for the best interest of this boy, then the studied judgment of the trial court is proven. On the other hand, if upon trial this plan does not promote the boy’s best interest, the trial court can make prompt correction.
I think this court errs in condemning the plan of divided custody as to this boy, now past twelve years old, without trying it. In such a case no one may know with any degree of certainty what is or may prove to be for the boy’s best interest. We are deeply concerned with it, as was the trial judge. We would follow precedent, and aside from that' entirely, I think we would fdllow sound thought, if we go along with the trial judge in his effort, with his continuing jurisdiction, to better provide for the boy, and to promote his best interests, by whatever provision for his custody is, or may prove to be, for his betterment now and in future.